Citation Nr: 0809243	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
nonservice-connected disability pension in the amount of 
$18,227.99.

(The veteran's claims of service connection for diabetes 
mellitus and for tinnitus, his application to reopen a 
previously denied claim of service connection for a 
psychiatric disorder, and his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for bilateral hearing 
loss are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 decision issued by the 
Committee on Waivers of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
veteran's request for a waiver of recovery of overpayment of 
nonservice-connected disability pension in the amount of 
$18,227.99.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter dated November 10, 1998, the RO notified the 
veteran of the overpayment of nonservice-connected disability 
pension benefits.  In numerous correspondences, the first of 
which was received in December 1998, the veteran disputed the 
amount of the debt.  Any one of these statements should have 
been construed as a Notice of Disagreement regarding the 
validity of the debt.  The RO must issue a Statement of the 
Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Inasmuch as the waiver issue is inextricably intertwined with 
the validity issue, final appellate consideration of the 
waiver issue must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case 
regarding the issue of the validity of 
the debt established by the overpayment 
of nonservice-connected disability 
pension in the amount of $18,227.99.  
Provide the veteran clear advice that he 
must file a timely substantive appeal if 
he wishes to complete an appeal following 
the issuance of the Statement of the 
Case.

2.  Thereafter the case should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

